DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 6, 12 are objected to because of the following informalities: 
Claim 6 recites “the length of the healthcare provider/patient encounter” which should be -- a length of the healthcare provider/patient encounter--  because the word “length” is first time referred at claim 6 and the parent claim 3 or 4.
Claim 12 is objected for the at least similar reason as described in claim 6 above since claim 12 recited similar deficient features as recited in claim 6. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “generating, based on the second portion of the audio signal, a second data structure containing …” and wherein “the audio signal” has an insufficient antecedent basis for the limitation in claim 1 and causes confusing because it is unclear what “the second portion of the audio signal” is and it is unclear how “generating” of “a second data structure” is performed and thus, renders claim indefinite. In addition, it is further confusing because it is unclear whether “the second portion” is referred back to “a second portion of speech of the healthcare provider” or “a second portion of speech of the patient” and thus, further renders claim indefinite. Claims 2-6 are rejected due to the dependencies to claim 1.
Claim 7 is rejected for the at least similar reasons described in claim 1 above since claim 7 recited the similar deficient features as recited in claim 1. Claims 8-12 are rejected due to the dependencies to claim 7.
Claim 13 is rejected for the at least similar reasons described in claim 1 above since claim 13 recited the similar deficient features as recited in claim 1. Claims 14-17 are rejected due to the dependencies to claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 11,282,596 B2 and in view of references Koll (US 20140164197 A1), Fritsch et al. (US 20100299135 A1) and Cousineau et al. (US 20060020493 A1 and wherein the conflicting claims 1-4 of U.S. Patent No. 11,282,596 B2 does not explicitly teach in real-time, before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter, at the disclosed code generator module to perform the disclosed (3)(a) and (3)(b) in claim 1, 7, 13 and does not explicitly teach features of claims 3-6, 8-12, 14-17. However, the combination of Koll, Fritsch, and Cousineau teaches those features above for benefits discussed in the prior art rejection as set forth below.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied those features as taught by the combination Koll, Fritsch, and Cousineau, to conflicting claims 1-4 of U.S. Patent No. 11,282,596 B2, for benefits discussed in the prior art rejection as set forth below.The following is the comparison between claims 1-2, 7-8 with the conflicting claims 1-2, 3-4 of U.S. Patent No. 11,282,596 B2:
Claims in the current application
Conflicting claims in U.S. Patent No. 11,282,596 B2
1. A method performed by at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium, the method comprising: (1) at an audio capture component: (1)(a) capturing a first portion of speech of a healthcare provider and a first portion of speech of a patient; (1)(b) producing a first audio signal representing the first portion of speech of the healthcare provider and the first portion of speech of the patient; (2) at an automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on the first audio signal, a first data structure containing: (a) first text, within a document, the first text representing first speech of the healthcare provider and first speech of the patient; (b) a first concept; and (c) a first association between the first text and the first concept; (3) in real-time, and before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter, at a code generator module: (3)(a) generating a first code automatically based on the first text and the first concept; and (3)(b) incorporating the first code into the document; (4) at the audio capture component: (4)(a) capturing a second portion of speech of the healthcare provider and a second portion of speech of the patient; (4)(b) producing a second audio signal representing the second portion of speech of the healthcare provider and the second portion of speech of the patient; (5) at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on the second portion of the audio signal, a second data structure containing: (a) second text, within the document, the second text representing second speech of the healthcare provider and second speech of the patient; (b) a second concept; and (c) a second association between the second text and the second concept; and (6) at the code generator module: (6)(a) generating a second code automatically based on the second text and the second concept; and (6)(b) incorporating the second code into the document.


2. The method of claim 1, wherein the first and second codes comprises at least one of a hierarchical condition code, critical care code, preventive medicine code, and an evaluation and management (E/M) code.

3. The method of claim 1, further comprising: determining, in real-time, whether at least one of the first code and the second code sufficiently documents an aspect of the healthcare provider/patient encounter; and when it is determined that at least one of the first code and second code is sufficient to document the aspect of the healthcare provider/patient encounter, automatically generating an indication that is presented to the healthcare provider that there is no clinical need to provide further documentation.

4. The method of claim 1, further comprising: receiving a code from the healthcare provider prior to completion of a healthcare provider/patient encounter; determining, in real-time and based at least in part on one of the first code and the second code, whether the received code is sufficiently documented by any aspect of the healthcare provider/patient encounter; and when it is determined that the received code is not sufficiently documented by any aspect of the healthcare provider/patient encounter, automatically generating an indication that is presented to the healthcare provider that there is not sufficient information to justify the received code.

5. The method of claim 4, where the indication further comprises at least one of a prompt requesting additional information; a prompting suggesting that the level of the code be lowered, and a prompting requesting whether the code should be routed for final review and approval.

6. The method of claim 3 or 4, wherein the first and second codes are E/M codes and further comprising: determining the length of the healthcare provider/patient encounter; and modifying at least one of the first code or the second code to generate an expected E/M code based on the length of the encounter.

7. A non-transitory computer-readable medium comprising computer program instructions executable by at least one computer processor to perform a method, the method comprising: (1) at an audio capture component: (1)(a) capturing a first portion of speech of a healthcare provider and a first portion of speech of a patient; (1)(b) producing a first audio signal representing the first portion of speech of the healthcare provider and the first portion of speech of the patient; (2) at an automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on the first audio signal, a first data structure containing: (a) first text, within a document, the first text representing first speech of the healthcare provider and first speech of the patient; (b) a first concept; and (c) a first association between the first text and the first concept; (3) in real-time, and before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter, at a code generator module: (3)(a) generating a first code automatically based on the first text and the first concept; and (3)(b) incorporating the first code into the document; (4) at the audio capture component: (4)(a) capturing a second portion of speech of the healthcare provider and a second portion of speech of the patient; (4)(b) producing a second audio signal representing the second portion of speech of the healthcare provider and the second portion of speech of the patient; (5) at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on the second portion of the audio signal, a second data structure containing: (a) second text, within the document, the second text representing second speech of the healthcare provider and second speech of the patient; (b) a second concept; and (c) a second association between the second text and the second concept; and (6) at the code generator module: (6)(a) generating a second code automatically based on the second text and the second concept; and (6)(b) incorporating the second code into the document.

8. The method of claim 7, wherein the first and second codes comprises at least one of a hierarchical condition code, critical care code, preventive medicine code, and an evaluation and management (E/M) code.

9. The method of claim 7, further comprising: determining, in real-time, whether at least one of the first code and the second code sufficiently documents an aspect of the healthcare provider/patient encounter; and when it is determined that at least one of the first code and second code is sufficient to document the aspect of the healthcare provider/patient encounter, automatically generating an indication that is presented to the healthcare provider that there is no clinical need to provide further documentation.

10. The method of claim 7, further comprising: receiving a code from the healthcare provider prior to completion of a healthcare provider/patient encounter; determining, in real-time and based at least in part on one of the first code and the second code, whether the received code is sufficiently documented by any aspect of the healthcare provider/patient encounter; and when it is determined that the received code is not sufficiently documented by any aspect of the healthcare provider/patient encounter, automatically generating an indication that is presented to the healthcare provider that there is not sufficient information to justify the received code.

11. The method of claim 10, where the indication further comprises at least one of a prompt requesting additional information; a prompting suggesting that the level of the code be lowered, and a prompting requesting whether the code should be routed for final review and approval.

12. The method of claim 9 or 10, wherein the first and second codes are E/M codes and further comprising: determining the length of the healthcare provider/patient encounter; and modifying at least one of the first code or the second code to generate an expected E/M code based on the length of the encounter.

13. A computer system comprising: one or more computer processors; one or more display devices communicatively coupled to the one or more processors; an audio capture component; an automatic speech recognition/natural language understanding (ASR/NLU) component; a code generator module; a non-transitory computer-readable medium, communicatively coupled to the one or more processors, comprising computer program instructions executable by the one or more computer processors to perform a method, the method comprising: (1) at the audio capture component: (1)(a) capturing a first portion of speech of a healthcare provider and a first portion of speech of a patient; (1)(b) producing a first audio signal representing the first portion of speech of the healthcare provider and the first portion of speech of the patient; (2) at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on the first audio signal, a first data structure containing: (a) first text, within a document, the first text representing first speech of the healthcare provider and first speech of the patient; (b) a first concept; and (c) a first association between the first text and the first concept; (3) in real-time, and before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter, at the code generator module: (3)(a) generating a first code automatically based on the first text and the first concept; and (3)(b) incorporating the first code into the document; (4) at the audio capture component: (4)(a) capturing a second portion of speech of the healthcare provider and a second portion of speech of the patient; (4)(b) producing a second audio signal representing the second portion of speech of the healthcare provider and the second portion of speech of the patient; (5) at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on the second portion of the audio signal, a second data structure containing: (a) second text, within the document, the second text representing second speech of the healthcare provider and second speech of the patient; (b) a second concept; and (c) a second association between the second text and the second concept; and (6) at the code generator module: (6)(a) generating a second code automatically based on the second text and the second concept; and (6)(b) incorporating the second code into the document.

14. The system of claim 13, wherein the first and second codes comprises at least one of a hierarchical condition code, critical care code, preventive medicine code, and an evaluation and management (E/M) code.

15. The system of claim 13, wherein the method further comprises: determining, in real-time, whether at least one of the first code and the second code sufficiently documents an aspect of the healthcare provider/patient encounter; and when it is determined that at least one of the first code and second code is sufficient to document the aspect of the healthcare provider/patient encounter, automatically generating an indication on the one or more display devices that is presented to the healthcare provider that there is no clinical need to provide further documentation.

16. The system of claim 13, wherein the method further comprises: receiving a code from the healthcare provider prior to completion of a healthcare provider/patient encounter; determining, in real-time and based at least in part on one of the first code and the second code, whether the received code is sufficiently documented by any aspect of the healthcare provider/patient encounter; and when it is determined that the received code is not sufficiently documented by any aspect of the healthcare provider/patient encounter, automatically generating an indication on the one or more display devices that is presented to the healthcare provider that there is not sufficient information to justify the received code.

17. The method of claim 16, wherein the indication further comprises at least one of a prompt requesting additional information; a prompting suggesting that the level of the code be lowered, and a prompting requesting whether the code should be routed for final review and approval.
1. A method performed by at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium, the method comprising: (1) at an audio capture component: (1) (a) capturing speech of a healthcare provider and speech of a patient; (1) (b) producing an audio signal representing the speech of the healthcare provider and the speech of the patient; (2) at an automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on a first portion of the audio signal, a first data structure containing: (a) a first text within a document, the first text representing a first speech of the healthcare provider and a first speech of the patient; (b) a first concept; and (c) a first association between the first text and the first concept; (3) at a code generator module, after (2) and before (4): (3) (a) generating a first code automatically based on the first text and the first concept; and (3) (b) incorporating the first code into the document; (4) after (2) and (3) and before (5), at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on a second portion of the audio signal, a second data structure containing: (a) a second text within the document, the second text representing a second speech of the healthcare provider and a second speech of the patient; (b) a second concept; and (c) a second association between the second text and the second concept; and (5) at the code generator module, after (2), (3), and (4): (5) (a) generating a second code automatically based on the second text and the second concept; and (5) (b) incorporating the second code into the document.











2. The method of claim 1, wherein the first code comprises an evaluation and management (E/M) code. 



















































3. A non-transitory computer-readable medium comprising computer program instructions executable by at least one computer processor to perform a method, the method comprising: (1) at an audio capture component: (1) (a) capturing speech of a healthcare provider and speech of a patient; (1) (b) producing an audio signal representing the speech of the healthcare provider and the speech of the patient; (2) at an automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on a first portion of the audio signal, a first data structure containing: (a) a first text within a document, the first text representing a first speech of the healthcare provider and a first speech of the patient; (b) a first concept; and (c) a first association between the first text and the first concept; (3) at a code generator module, after (2) and before (4): (3) (a) generating a first code automatically based on the first text and the first concept; and (3) (b) incorporating the first code into the document; (4) after (2) and (3) and before (5), at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on a second portion of the audio signal, a second data structure containing: (a) a second text within the document, the second text representing a second speech of the healthcare provider and a second speech of the patient; (b) a second concept; and (c) a second association between the second text and the second concept; and (5) at the code generator module, after (2), (3), and (4): (5) (a) generating a second code automatically based on the second text and the second concept; and (5) (b) incorporating the second code into the document.











4. The non-transitory computer-readable medium of claim 3, wherein the first code comprises an evaluation and management (E/M) code.


















































3. A non-transitory computer-readable medium comprising computer program instructions executable by at least one computer processor to perform a method, the method comprising: (1) at an audio capture component: (1) (a) capturing speech of a healthcare provider and speech of a patient; (1) (b) producing an audio signal representing the speech of the healthcare provider and the speech of the patient; (2) at an automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on a first portion of the audio signal, a first data structure containing: (a) a first text within a document, the first text representing a first speech of the healthcare provider and a first speech of the patient; (b) a first concept; and (c) a first association between the first text and the first concept; (3) at a code generator module, after (2) and before (4): (3) (a) generating a first code automatically based on the first text and the first concept; and (3) (b) incorporating the first code into the document; (4) after (2) and (3) and before (5), at the automatic speech recognition/natural language understanding (ASR/NLU) component, generating, based on a second portion of the audio signal, a second data structure containing: (a) a second text within the document, the second text representing a second speech of the healthcare provider and a second speech of the patient; (b) a second concept; and (c) a second association between the second text and the second concept; and (5) at the code generator module, after (2), (3), and (4): (5) (a) generating a second code automatically based on the second text and the second concept; and (5) (b) incorporating the second code into the document.


















4. The non-transitory computer-readable medium of claim 3, wherein the first code comprises an evaluation and management (E/M) code.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koll et al (US 20140164197 A1, hereinafter Koll) and in view of references Bender et al (US 20190026436 A1, hereinafter Bender) and Fritsch et al. (US 20100299135 A1, hereinafter Fritsch).
Claim 1: Koll teaches a method (title and abstract, ln 1-15 and fig. 1A) performed by at least one computer processor (a processor, para 139) executing computer program instructions stored on at least one non-transitory computer-readable medium (a storage medium having one or more computer programs and readable and implemented by the processor, para 139), the method comprising:
(1) at an audio capture component (at step 102 in fig. 1A):
(1)(a) capturing a first portion of speech of a healthcare provider and a first portion of speech of a patient (doctor’s dictation of a patient visit via a telephone or IP connection or recorded on medium, para 19; e.g., from a first portion of the audio stream for the first concept, para 23);
(1)(b) producing a first audio signal representing the first portion of speech of the healthcare provider and other person (record voice data via a telephone call  and representing the doctor’s dictation of a patient visit, para 19; representing the first portion of the audio stream, para 23) and the first portion of speech of the other person; 
(2) at an automatic speech recognition/natural language understanding ASR/NLU component (including ASR and NLP at steps 104-106 related to elements 120a and 122a in fig. 1A and p.2, para 20-24), generating, based on the first audio signal (first portion of the audio stream, para 23), a first data structure (e.g., data structure in 120a, 122a) containing: (a) first text, within a document, the first text representing first speech of the healthcare provider and first speech of the other person (a first portion of the audio stream 102 for a first concept extraction component 120a, para 23, a set of documents to generate codes, such billing code, para 8); (b) a first concept (an instance of the first concept from the first portion of the audio stream 102 is extracted, para 23); and (c) a first association between the first text and the first concept (a concept code as a pair tag to mark association text portion with the concept by encoding the instance of the extracted first concept, para 22; e.g., date concept with the tag pair <DATE> … </DATE> for the date concept, para 27); 
(3) in real-time (including living audio stream processing, para 19, and thus, the real-time processing is inherency required for living audio stream processing), at a code generator module (including reasoning module 132a and billing codes 140a in fig. 1A): 
(3)(a) generating a first code automatically based on the first text and the first concept (via the forward logic component 132a and billing code 142a in fig. 1A and based on the text 118a limited by the first pair of the concept code in fig. 1A); and 
(3)(b) incorporating the first code into the document (billing code in 140 in fig. 1; the billing code mapped to content of the documents, para 37); 
(4) at the audio capture component (capturing the second portion of the audio stream 102 for the second concept, para 23): 
(4)(a) capturing a second portion of speech of the healthcare provider and a second portion of speech of the other person (obtaining the second portion of the audio stream 102 for the second concept, para 23); 
(4)(b) producing a second audio signal representing the second portion of speech of the healthcare provider and the second portion of speech of the other person (record voice data via a telephone call  and representing the doctor’s dictation of a patient visit, para 19; representing the second portion of the audio stream, para 23); 
(5) at the automatic speech recognition/natural language understanding ASR/NLU component (including ASR and NLP at steps 104-106 related to elements 120b and 122b in fig. 1A and p.2, para 20-24), generating, based on the second portion of the audio signal, a second data structure (e.g., data structure in 120b, 122b) containing: (a) second text, within the document (a second portion of the audio stream 102 for a second concept extraction component 120b, para 23, a set of documents to generate codes, such billing code, para 8), the second text representing second speech of the healthcare provider and second speech of the other person (the second text coming from the second segment of the audio stream, para 23; a set of documents to generate codes, such billing code, para 8); (b) a second concept (an instance of the second concept from the second portion of the audio stream 102 is extracted, para 23); and (c) a second association between the second text and the second concept (a concept code as a pair tag to mark association text portion with the concept by encoding the instance of the extracted second concept, para 22; e.g., date concept with the tag pair <DATE> … </DATE> for the date concept, para 27); and 
(6) at the code generator module (including reasoning module 132b and billing codes 140b in fig. 1A): 
(6)(a) generating a second code automatically based on the second text and the second concept (via the forward logic component 132b and billing code 142b in fig. 1A and based on the text 118b limited by the first pair of the concept code in fig. 1A); and 
(6)(b) incorporating the second code into the document (billing code in 140 in fig. 1; the billing code mapped to content of the documents, para 37).
However, Koll does not explicitly teach wherein the other person is a patient and does not explicitly teach before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter, at the disclosed code generator module to perform the disclosed (3)(a) and (3)(b) above. 
Bender teaches an analogous field of endeavor by disclosing a method performed by at least one computer processor (title and abstract, ln 1-40 and fig. 9) and wherein an audio capture component is disclosed (including microphones and voice recording system 125 in fig. 1 and p.2, para 24) to capturing speech of a healthcare provider and speech of a patient (capturing communications between the patient and the medical office’s personnel and p.2, para 24 and as part of step 901 in fig. 9, p.8, para 76); producing an audio signal representing the speech of the healthcare provider and the speech of the patient (record voice data and p.2, para 24 and as other part of step 901 in fig. 9, p.8, para 76); at an automatic speech recognition/natural language understanding ASR/NLU component (including voice to text module 107 in fig. 1 and natural language processor, abstract), generating, based on the audio signal, a data structure containing: text representing the speech of the healthcare provider and the speech of the patient (converting the voice data into text using voice to text conversion software and p.2, para 24 and p.4, para 36 and step 903 in fig. 9 and p.8, para 77) for benefits of achieving an accurate and efficient communication and recording data between patient and providers for generating an accurate and useful documentation report (p.1, para 2-3 and step 919 in fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the patient and the audio capture component and wherein the audio capture component is configured to capture the speech of the healthcare provider and the speech of the patient and produce the audio signal representing the speech of the healthcare provider and the speech of the patient; and at the automatic speech recognition/natural language understanding ASR/NLU component, generating, based on the audio signal, the data structure containing: text representing the speech of the healthcare provider and the speech of the patient, as taught by Bender, to the other person and the audio capture component in the method performed by at least one computer processor, as taught by Koll, for the benefits discussed above.
However, the combination of Koll and Bender does not explicitly teach before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter, at the disclosed code generator module to perform the disclosed (3)(a) and (3)(b) above.
Fritsch teaches an analogous field of endeavor by disclosing a method performed by at least one computer processor executing computer program instructions (title and abstract, ln 1-16 and fig. 3 and details in fig. 7; a processor with storage medium readable by the processor and program code executed by the processor, para 152-154) and wherein in a real-time (real time to taking dictation, para 6), before the healthcare provider has produced all of the speech as part of a healthcare provider/patient encounter (including patient description in the spoken stream, para 21 and produced by doctors, para 11, 13; a segment is processed to step 714 and processing the next segment of the audio stream 102, para 76; e.g., audio stream 102 in fig. 4), at a code generator module (a module to create a substructure of the structured textural document by inserting content at step 712): 
(3)(a) generating a first code automatically based on the first text (via the speech recognition decoder 320 to obtain associated text from the current segment of the audio stream 102, para 63) and the first concept (a sub-model representing a concept, abstract, by which and the text, to create substructure by filling the semantic content derived based on the sub-model and the text obtained from speech recognition decoder 320, para 63-64; and sub-structure obtained as the claimed first code); and 
(3)(b) incorporating the first code into the document (inserting the sub-structure into the structured document at step 712 and then back to step 704 for processing the next segment of the audio stream 102, para 76) for benefits of improving the accuracy of the speech recognition by providing multiple sub-models representing concepts to obtain most accurate one (abstract, fig. 3, para 6) and by not just syntactic content, but also semantic contents representing meaning of the audio stream segment (para 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied before the healthcare provider has produced all of the speech as part of the healthcare provider/patient encounter, at the code generator module to perform the generating the first code automatically based on the first text and the first concept; and incorporating the first code into the document, as taught by Fritsch, to the step of at the code generator module: (3)(a) and (3)(b) above, as taught by the combination of Koll and Bender, for the benefits discussed above.
Claim 7 has been analyzed and rejected according to claim 1 above and the combination of Koll, Bender, and Fritsch further teaches a non-transitory computer-readable medium comprising computer program instructions executable by at least one computer processor to perform the method of claim 1 (Koll, a processor, para 139; a storage medium having one or more computer programs and readable and implemented by the processor, para 139, Bender, computer system with program code comprising algorithm to be executed by computer processor, para 5, and memory, para 4, para 84-85, and Fritsch, a processor with storage medium readable by the processor and program code executed by the processor, para 152-154).
	Claim 13 has been analyzed and rejected according to claims 1, 7 above and the combination of Koll, Bender, and Fritsch further teaches a computer system (Koll, computer related components, para 137, Bender, computer system, para 4, and Fritsch, a computer, para 142) including one or more display devices communicatively coupled to the one or more processors (Koll, display engine and monitor on the computer workstation, para 141, Bender, display in fig. 5, and Fritsch, the report is displayed, para 11, and display engine and monitor, para 154).
Claim 2: the combination of Koll, Bender, and Fritsch further teaches, according to claim 1 above, wherein the first and second codes comprises at least one of a hierarchical condition code, critical care code, preventive medicine code, and an evaluation and management E/M code (Koll, billing code in fig. 6, and Fritsch, hierarchical structure of the document in fig. 1, abstract).
Claim 3: the combination of Koll, Bender, and Fritsch further teaches, according to claim 1 above, the method further comprising: determining, in real-time (Fritsch, real time processing, para 7), whether at least one of the first code and the second code sufficiently documents an aspect of the healthcare provider/patient encounter (Koll, via step 406 in fig. 4 and details in fig. 5A-5C and 6 and Fritsch, in determining the final structured document with highest fitness score, para 107); and when it is determined that at least one of the first code and second code is sufficient to document the aspect of the healthcare provider/patient encounter (Koll, e.g., feedback positive at 506-510, and highest fitness score of the one structured document, para 107), automatically generating an indication that is presented to the healthcare provider (fig. 1B, a written reports having standard formats achieved from the spoken reports produced by the doctors, and displayed in fig. 1B) that there is no clinical need to provide further documentation (Koll, display, para 141, Bender, displaying a list of ranked keywords as the final result, and Fritsch, display monitor with display screen, para 154; finally rendered document derived from the structured document and displayed in fig. 5, i.e., no more spoken audio stream to be processed or no clinical need for the document displayed on fig. 5).
Claim 4: the combination of Koll, Bender, and Fritsch further teaches, according to claim 1 above, the method further comprising: 
receiving a code from the healthcare provider prior to completion of a healthcare provider/patient encounter (Koll, live audio stream 102 to be processed, para 19, and thus, continuously processing the next section of the live audio stream inherency for accomplishing documentation of the transcription, and Fritsch, live spoken audio stream of a medical report, para 50; receiving substructure with the content to be inserted for the first segment S, second segment is the next to be processed after the insertion and loop, step 714 to the step 704 for processing the next segment of the live audio stream 102 in in fig. 7); 
determining, in real-time (Fritsch, real time processing, para 7) and based at least in part on one of the first code and the second code, whether the received code is sufficiently documented by any aspect of the healthcare provider/patient encounter (Koll, via step 406 in fig. 4 and details in fig. 5A-5C and 6 and Fritsch, in determining the final structured document with highest fitness score, para 107); and 
when it is determined that the received code is not sufficiently documented by any aspect of the healthcare provider/patient encounter (Koll, data source conditioned not satisfied at 212 in fig. 2), automatically generating an indication that is presented to the healthcare provider that there is not sufficient information to justify the received code (Koll, notifying the reviewer such insufficient reliability and applying human interference to make a correction, para 130).
Claim 5: the combination of Koll, Bender, and Fritsch further teaches, according to claim 4 above, where the indication further comprises at least one of a prompt requesting additional information; a prompting suggesting that the level of the code be lowered, and a prompting requesting whether the code should be routed for final review and approval (Koll, the notification of unreliable concept extraction causes reviewer 406 to modify the identified concept extraction component in an attempt to improve its reliability, para 130). 
Claim 8 has been analyzed and rejected according to claims 7, 2 above.
Claim 9 has been analyzed and rejected according to claims 7, 3 above.
Claim 10 has been analyzed and rejected according to claims 7, 4 above.
Claim 11 has been analyzed and rejected according to claims 10, 5 above.
Claim 14 has been analyzed and rejected according to claims 13, 2 above.
Claim 15 has been analyzed and rejected according to claims 13, 3 above.
Claim 16 has been analyzed and rejected according to claims 13, 4 above.
Claim 17 has been analyzed and rejected according to claims 16, 5 above.

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koll (above), Bender (above), Fritsch (above) and Cousineau et al. (US 20060020493 A1, hereinafter Cousineau).
Claim 6: the combination of Koll, Bender, and Fritsch teaches all the elements of claim 6, according to claim 3 or 4 above, except  wherein the first and second codes are E/M codes and further comprising: determining the length of the healthcare provider/patient encounter; and modifying at least one of the first code or the second code to generate an expected E/M code based on the length of the encounter.
Cousineau teaches an analogous field of endeavor by disclosing a method performed by at least one computer processor (title and abstract, ln 1-6 and fig. 3) and wherein a first code and a second code are disclosed to be E/M codes (in the patient encounter, an ontology based system in fig. 4; under counseling visit 1005 in fig. 6A, E&M code is generated in fig. 6A and then to fig. 6G, based on the face to face time period in the counseling visit) and determining the length of the healthcare provider/patient encounter (fig. 6G, defined by face to face time in step 1370); and modifying at least one of the first code or the second code to generate an expected E/M code based on the length of the encounter (based on the length of face to face time, generating different E&M code 99404, 99403, 99402, 99401, etc., in fig. 6G) for benefits of improving reliability of capturing audio stream (para 16, the solution in fig. 3, para 42) and providing accurate representation of the semantic content of non-standard unstructured input data such as speech input (para 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the first and second codes are E/M codes and determining the length of the healthcare provider/patient encounter; and modifying at least one of the first code or the second code to generate an expected E/M code based on the length of the encounter, as taught by Cousineau, to the first code and the second code in the method, as taught by the combination of Koll, Bender, and Fritsch, for the benefits discussed above.
Claim 12 has been analyzed and rejected according to claims 9 or 10 and claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654